Exhibit 10.47

 

B/E Aerospace, Inc.

1400 Corporate Center Way

Wellington, Florida 33414

 

November 16, 2015

 

Mr. Amin J. Khoury

Executive Chairman of the Board

B/E Aerospace, Inc.

1400 Corporate Center Way

Wellington, Florida 33414

 

Re:    Post-Termination Personal Assistant.

 

Dear Amin:

 

Reference is hereby made to your Amended and Restated Employment Agreement with
B/E Aerospace, Inc. (the “Company”) dated September 15, 2014 (the “Employment
Agreement”).  Capitalized terms used herein but not otherwise defined will have
the meanings attributed to such terms under the Employment Agreement.

 

Pursuant to Section 7.5 of the Employment Agreement, following the termination
of your employment with the Company other than due to death or Incapacity, you
and the Company have agreed that you will continue to provide consulting
services to the Company for a period of five (5) years following such
termination in accordance with the Terms of the Consulting Arrangement attached
as Exhibit B to the Employment Agreement (the “Consulting Arrangement”).  Under
Section 3(c)(ii) of the Consulting Arrangement, the Company is required to
provide you with a full-time assistant during the period in which you continue
to provide services to the Company under the Consulting Arrangement.

 

The purpose of this letter is to set forth the Company’s obligations for
complying with Section 3(c)(ii) of the Consulting Arrangement.  Accordingly, the
Company hereby agrees that, during the period of your service with the Company
under the Consulting Arrangement, you will have the right to choose the person
who will serve as your personal assistant.  As of the date of this letter, you
hereby select Ms. Ann Trebby as your personal assistant.  You may, in your sole
discretion, make a change in your personal assistant from time to time by
providing written notice to the Company.  In the event that your personal
assistant ceases to remain employed by the Company for any reason, you will have
the right, consistent with the terms of this letter, to choose another person
who will serve as your personal assistant.  Ms. Ann Trebby (or any other
personal assistant designated by you pursuant to this letter) will be entitled
to receive the amount of compensation and the benefits (excluding any changes to
benefits that apply on a Company-wide basis) that are no less favorable to the
compensation and benefits (on a full-time equivalent basis) provided to Ms. Ann
Trebby currently.  In no event will any of your personal assistants have any
responsibilities to other individuals at the Company.

 

******

 





1

 

--------------------------------------------------------------------------------

 



Except as provided above, this letter will not modify in any way the Employment
Agreement or the Consulting Arrangement, which will remain in full legal force
and effect in accordance with all of the terms and conditions thereof.

 

 

Very truly yours,

 

 

 

B/E AEROSPACE, INC.

 

 

 

 

 

 

 

By: /s/ Werner Lieberherr

 

 

 

Name:  Werner Lieberherr

 

 

 

Title:  President and Chief Executive Officer

 

 

2

 

 

--------------------------------------------------------------------------------